Citation Nr: 1726474	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  96-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1957 to July 1959.

The current appeal arose from a determination of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  The appeal has been previously remanded, and denied, by the Board.  The claim was remanded for additional development in October 1999 and October 2003.  In February 2006, the Board denied the claim.  In a March 2008 Order, the United States Court of Appeals for Veterans' Claims (Court) granted a Joint Motion for Remand, and vacated the February 2006 decision.  In July 2008, the Board remanded the claim again.  Then, in April 2011, the Board again denied the claim.  The Veteran appealed the Board's denial to the Court which, in an August 2012 decision, vacated the Board's denial.  In April 2013, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide the Veteran with VCAA notice, obtain additional records, and afford the Veteran a VA medical examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board greatly regrets yet another remand in a case that has been pending for some time without resolution, unfortunately, further development is required.  

In April 2013, the Board remanded this matter with instructions to, among other things, afford the Veteran a VA examination.  The Veteran failed to report to the scheduled April 2017 examination, and the RO continued to deny his claim.  However, the Board notes that the notice letter sent to the Veteran to inform him of his scheduled examination was returned to VA by the United States Postal Service.  Thus, it appears that the Veteran did not receive notice of his scheduled hearing.  

On remand, the RO should clarify whether VA has the Veteran's correct address and once they have done so, reschedule the Veteran's VA psychiatric examination.  A copy of the notice sent to the Veteran regarding this examination should be associated with the Veteran's claims folder.  

If the RO has made reasonable efforts to identify the Veteran's current contact information, but is unable to successfully notify him of an examination, the Veteran's claims folder should nevertheless be referred to a VA psychiatrist or psychologist for a medical opinion based on a review of the entire record.

Accordingly, the case is REMANDED for the following action:

1. If possible, the RO should determine the Veteran's correct current address.  

2. Once this is done, the RO should schedule the Veteran for a VA examination of his acquired psychiatric disability.  The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

In the event current contact information for the Veteran cannot be found, the claims folder should be referred to a VA psychologist or psychiatrist for a medical opinion based on a review of the claims folder. 

The examiner is asked to address the following questions:

      a) Provide a diagnosis for any current psychiatric disorder and identify any psychiatric conditions suffered from at any time during the period on appeal.  

      b) State whether it is as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder had onset during or is related to his period of active service from January 1957 to July 1959, or had its onset prior to July 1960.  The examiner's attention is directed to the Veteran's lay statements of symptoms he experienced during service, and since service.  The examiner's attention is also directed to a private December 1960 psychiatric report which documents a report of behavioral problems in late 1959, as well as service records showing the Veteran threatened to injure a superior in May 1958, was noted to have hypochondriasis in April 1959 and had a physical altercation with his roommate in June 1959.  
      
A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

